DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to amendment and remarks filed Aug. 12, 2021.  Claims 1-20 are pending.  


Information Disclosure Statement
	Information disclosure statements dated 2/4/21 and 2/9/21 have been acknowledged and considered.  


Terminal Disclaimer
The terminal disclaimer filed on September 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents granted on Application Nos. 16/236,848; 16/236,878; 16/236,868 and 16/236,855 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Wingrove on September 8, 2021.  Please replace claims 1, 10 and 20 with the following language: 
1.	(Currently Amended) One or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations, the operations comprising:
receiving, at a mobile device, a touch point corresponding to a new order provided during a scheduled appointment for a patient in a community care setting;
in response to the touch point, automatically communicating data corresponding to the touch point to an electronic health record (EHR) for the patient;
dynamically crawling data in the EHR for the patient, the data including a community early warning score (CEWS);
based on the touch point and the data in the EHR, triggering, at the mobile device, a follow-up comprising a notification for the patient; and
in response to an indication the patient has questions or concerns, initiating, at the mobile device, a telephone clinical assessment.
10.	(Currently Amended) A computerized method comprising:
receiving, at a mobile device, a touch point corresponding to a new order provided during a scheduled appointment for a patient in a community care setting;
in response to the touch point, automatically communicating data corresponding to the touch point to an electronic health record (EHR) for the patient;
dynamically crawling data in the EHR for the patient, the data including a community early warning score (CEWS);
based on the touch point and the data in the EHR, triggering, at the mobile device, a follow-up comprising a notification for the patient; and
in response to an indication the patient has questions or concerns, initiating, at the mobile device, a telephone clinical assessment.
20.	(Currently Amended) A system comprising:
a processor; and 
a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to:
receive, at a mobile device, a touch point corresponding to a new order provided during a scheduled appointment for a patient in a community care setting;
in response to the touch point, automatically communicate data corresponding to the touch point to an electronic health record (EHR) for the patient;
dynamically crawl data in the EHR for the patient, the data including a community early warning score (CEWS);
based on the touch point and the data in the EHR, trigger, at the mobile device, a follow-up comprising a notification for the patient, the notification [[is]] being provided to the patient via a consumer device or via a personal assistant voice service and indicating that a personal health question is available for the patient;
based on a response to the personal health question, receive, at the mobile device, an indication the patient has questions or concerns;
in response to the indication, initiate, at the mobile device, a telephone clinical assessment; and 
provide, at the mobile device, a recommendation to a clinician performing the telephone clinical assessment to address the questions or concerns.



Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding the previous grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.   The claims recite a specific ordered combination of steps which provide a technical solution to a technical problem (providing dynamic feedback at a mobile device in response to a touchpoint).  This improvement in the computer technology integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Balram (2017009805) paras. [0040] – [0042] and Fig. 2 teach triggering a follow up based on a touch point and data in the EHR.  Edelson (20150332012) paras. [0017] – [0020] teaches calculating an early warning score.  Yu (20140019149) paras. [0064] teaches using a computing device consultation.   

Yang (CN109036500A), the closest foreign reference of record, teaches a a kind of clinical alert method, apparatus, equipment and storage medium.  “Industry Roundtable” (Industry Roundtable: Patient Monitoring: FET convened an Industry roundtable of of experts to discuss issues in the patient monitoring market, such as alarm fatigue, pediatric sensors, and data security RT for Decision Makers in Respiratory Care: 16(2). Anthem Systems LLC. (May 2018 - Jun 2018)) teaches performing patient touchpoint assessments.  

The closest prior arts of record do not expressly teach, alone or in combination: 
 
receiving, at a mobile device, a touch point corresponding to a new order provided during a scheduled appointment for a patient in a community care setting;
in response to the touch point, automatically communicating data corresponding to the touch point to an electronic health record (EHR) for the patient;
dynamically crawling data in the EHR for the patient, the data including a community early warning score (CEWS);
based on the touch point and the data in the EHR, triggering, at the mobile device, a follow-up comprising a notification for the patient; and
in response to an indication the patient has questions or concerns, initiating, at the mobile device, a telephone clinical assessment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/10/21